ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_02_EN.txt.  

 

75

DECLARATION OF VICE-PRESIDENT RANJEVA

{Translation }

Rejection of distinction between burden of proof and burden of evidence —
Factual analysis of the production of evidence — Non-application of the maxim
nemo contra se edere tenetur — Article 62 of Rules of Court — Corfu Channel
case and refusal to produce evidence — Justification of the factual analysis.

Diplomatic protection — Individual rights — Vienna Convention on Consular
Relatians — interrelationship of such rights — Article 36 and identification
of holders of the rights there defined — Interrelationship of rights under the
Article 36 system: combination of sending State’s right of initiative and non-
refusal by its national.

 

1. Whilst agreeing with the Court’s findings and reasoning, I wish to
make my own proposed interpretation clear in regard to the issue of evi-
dence and the relationship between diplomatic protection and individual
rights.

2. The Judgment declines to adopt the distinction proposed by the
United States, between the burden of proof and the burden of evidence
(para. 56), retaining solely the classic concept of burden of proof. Whilst
that decision merits approval, the Judgment fails to give an appropriate
explanation on this point. The distinction proposed by the Respondent is
somewhat subtle and perhaps arises from specific concepts of United
States law; the fact remains that those are institutions of domestic law,
whereas the Court is bound to apply international law and its categories.
It is sufficient to recall a basic truth, namely that the categories of
domestic law have their inherent limitations; they are too directly
dependent on the legal and institutional history of a given system to have
universal value and to be directly valid in international law.

3, The reasoning of the Judgment in paragraph 57 is well fashioned,
consisting simply in a factual review of the Parties’ propositions and con-
duct, and producing a conclusion which is thus self-evident. The demon-
stration would have been more convincing had the factual analysis been
linked with the issue of the production of evidence in cases before the
Court. The Court responds to the Respondent’s complaints of lack of
co-operation on the part of the Applicant by indicating the conduct it
expected of the latter.

4. On reflection, it is apparent that the United States objection raises a
question of principle. Can a complaint be made that the other party has
failed to produce evidence if the Court has not previously requested it to
do so? Traditionally, in the context of procedural law, the basic principle
was enshrined in the maxim nemo contra se edere tenetur (no one is

67

 

 
 

AVENA AND OTHERS (DECL. RANJEVA) 76

bound to give evidence against himself. However, in terms of the Rules
of Court, this principle does not appear to have been construed strictly.
Article 62, paragraph 1, of the Rules confers on the Court full discretion-
ary powers in respect of evidence gathering. If the Court decides to grant
a respondent’s request, it may order the other party to produce evidence.
The following precedent provides support for this interpretation:

“the PCI responded favourably to an Agent who requested the
Court to ask the other party to produce an administrative document
in support of the interpretation of a certain conception of adminis-
trative law which he had expounded before the Court. The Court,
after deliberation, decided to comply with this request.” (Geneviéve
Guyomar, Commentaire du Règlement de la Cour internationale de
Justice, 1983, p. 411, referring to P. CUS, Series E, No. &, p. 268.)

5. It should be noted, however, that the Court cannot impose any
sanction for failure to produce evidence, other than the inferences it may
draw from such abstention or refusal. In the Corfu Channel case, the evi-
dence requested by the Court was refused by the party in question:

“It is not therefore possible to know the real content of these
naval orders. The Court cannot, however, draw from this refusal to
produce the orders any conclusions differing from those to which the
actual events gave rise.” (Merits, Judgment, LC J. Reports 1949,
p. 32.)

6. In the absence of any obligation capable of impugning the freedom
of action of the parties in relation to the production of evidence, the
Court’s only means of establishing the truth is its own power of determi-
nation. That limitation explains the purely factual nature of the analysis
in paragraphs 56 and 57.

7. With respect to paragraph 40, I would like to give my interpreta-
tion. The problem arises out of Mexico’s wholesale espousal of Ger-
many’s argument in the LaGrand (Germany v. United States of America)
case, as set out in paragraph 75 of the 2001 Judgment; that strategy by
Mexico is explicable: it was secking to obtain the benefit of the LaGrand
jurisprudence pertaining to the protection of the “individual rights” of its
nationals. On closer examination, however, the two claims — German
and Mexican — appear quite different in terms of their subject-matter.
Germany joined together its claims in its own right and those concerning
the protection of the individual rights of the LaGrand brothers. In the
present case, the Mexican claim is a complex one: the Applicant first acts
in its own name; secondly, it acts in the exercise of its right to ensure the
protection of its nationals; and lastly — a point that should be empha-
sized — implementation of the individual rights of the Mexican nationals
is situated in the context of the United States judicial system. Both Ger-

68

 
 

AVENA AND OTHERS (DECL. RANJEVA) 77

many and Mexico sailed their entire forensic strategy under the flag of
diplomatic protection.

8, In terms of legal characterization, the reference to diplomatic pro-
tection is misconceived. Traditionally, diplomatic protection is essentially
an institution of general or customary international law:

“Tt is an elementary principle of international law that a State is
entitled to protect its subjects, when injured by acts contrary to
international law committed by another State, from whom they have
been unable to obtain satisfaction through the ordinary channels. By
taking up the case of one of its subjects and by resorting to diplo-
matic action or international judicial proceedings on his behalf, a
State is in reality asserting its own rights — its right to ensure, in the
person of its subjects, respect for the rules of international law.”
(Mavrommatis Palestine Concessions, Judgment No. 2, 1924,
PCI, Series A, No. 2, p. 12)

9. In other words, the protection consists in the right of a State
to bring an international claim against another State when one of its
nationals has been injured by an internationally wrongful act. In
light of the terms used by the Permanent Court of International Justice,
there is one clear conclusion: diplomatic protection is a right belonging
to the State. Hence, in matters concerning the protection of individual
tights of nationals, the question is whether there is a place for diplo-
matic protection. .

10. From a purely practical standpoint, reliance on the notion of dip-
lomatic protection and the rule of the exhaustion of local remedies may
have perverse effects: the procedural default rule can make compliance
with the procedural obligation to exhaust local remedies a Futile exercise;
no one has yet found a way of bringing an executed prisoner back to life.

11. On a theoretical level, reading the provisions of the Vienna Con-
vention in conjunction with the reasoning in the LaGrand Judgment
prompts the following observations: first, the 1963 Convention enumer-
ates the rights that it seeks to protect for the purpose of facilitating the
exercise of the consular function, for the benefit both of the sending State
and of its nationals; secondly, the LaGrand Judgment describes the com-
ponents of the consular protection system as being interrelated (LC J.
Reports 2001, p. 492, para. 74); and lastly, according to paragraph 77 of
that Judgment:

“the Court concludes that Article 36, paragraph 1, creates individual
rights, which, by virtue of Article 1 of the Optional Protocol, may be
invoked in this Court by the national State of the detained person”
(LC. Reports 2001, p. 494, para. 77).

12. If I have understood them correctly, those propositions contem-
plate the direct grant of individual rights but de not impose any prior

69

 

 
 

 

 

AVENA AND OTHERS (DECL. RANJEVA} 78

condition for States seeking to invoke violations of the rights of their
nationals. Thus, looking beyond the scope of diplomatic protection and
the obligation to exhaust local remedies, the question to be determined is
the significance of the interrelationship between the components of the
consular protection system.

13. The notion of interrelationship was used by the Court in 2001 to
characterize the interdependence of the rights enumerated in Article 36,
paragraph 1, The raison d’étre or focus of that relationship is to seek to
facilitate consular protection. However, the manner in which the various
rights are defined consists in stating their content and how they are to be
apportioned as between the sending State and the detainee; in other
words, the 1963 Convention sought to identify the holders of the rights
that it created, with individual rights being those belonging to the detained
nationals. In these circumstances, the interrelationship contemplated by
the 2001 Judgment concerns neither the nature nor the scope of the rights
in question; it pertains to the effective implementation of the protection
system. The effective exercise by a State of its right to provide for the
protection of its nationals, who derive their rights from Article 36, para-
graph 1 (4), is only possible if the detained national does not refuse such
an initiative, The discretionary power of the sending State is thus con-
fined to a right of initiative to activate the protection mechanism. And
that night of mitiative effectively arises “as soon as it is realized that the
person is a foreign national, or once there are grounds to think that the
person is probably a foreign national” Judgment, para. 88).

(Signed) Raymond RANIEvA.

70
